IN THE COURT OF APPEALS OF IOWA

                                   No. 17-0329
                             Filed October 25, 2017

STATE OF IOWA,
     Plaintiff-Appellee,

vs.

ARON JON BIERL,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Floyd County, DeDra L. Schroeder,

Judge.



      The defendant appeals his sentence for possession of a firearm by a

domestic violence offender. AFFIRMED.



      Mark C. Smith, State Appellate Defender, and Maria L. Ruhtenberg,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Sharon K. Hall, Assistant

Attorney General, for appellee.



      Considered by Vogel, P.J., and Potterfield and Mullins, JJ.
                                          2


POTTERFIELD, Judge.

       Aron Bierl appeals his sentence following a guilty plea to possession of a

firearm by a domestic violence offender, pursuant to Iowa Code section

724.26(2)(a) (2016).

       Local police received a call for a welfare check in March 2016; the caller

stated there were young children home alone at Bierl’s house. When the officers

arrived at the home, they found the two children and then “cleared” the house for

any adults. None were present. The officers noted the presence of a firearm in

plain view. Based on this, the officers obtained a warrant to search the home.

Upon its execution, the officers discovered a second firearm and a large amount

of ammunition. At the time, Bierl was subject to two protective orders—one for

his former wife and one for a former girlfriend. As a result, he was charged with

two counts of possession of a firearm by a domestic violence offender in April.1

       In November, pursuant to a plea agreement with the State, Bierl pled

guilty to one of the counts and the other was dismissed. Additionally, the State

agreed not to make any recommendation at sentencing, and Bierl was free to

advocate for a deferred judgment.

       Bierl was sentenced in February 2017. At the sentencing hearing, Bierl

asked the court to defer judgment and place him on probation. He stated that he

is an avid hunter and would like to get his gun rights back. He also stated he had

completed intensive outpatient treatment for alcohol abuse and was attending

mental-health treatment and taking his prescribed medications. The court noted

1
  Bierl filed a motion to suppress, arguing the warrantless search of the home was
invalid. The court denied the motion, ruling the first gun was found while the officers
were properly in the home conducting a bonafide community caretaker activity.
                                          3


Bierl had been convicted of harassment and had a third protective order entered

against him since the date of the possession charge.

       The court stated it would be adopting the recommendations of the report

from the presentence investigation (PSI) and sentenced Bierl to a term of

incarceration not to exceed five years. The court noted:

              They do give you credit in the presentence investigation
       report for being involved in mental health and substance abuse
       treatment and being dedicated to that.
              And, frankly, I’m—I’m not focusing a lot on necessarily what
       came out of the divorce decree, but I’m looking at, instead, the
       nature of the offense. And I perceive it as sort of an inability to take
       responsibility for your actions and, instead, kind of take what you
       did and—and blame it towards wife, girlfriend, other people
       involved in your life. And it’s unfortunate.
              And it’s unfortunate you picked up a harassment charge
       following this offense date. And, again, somehow that seemed to
       be somebody else’s fault.
              So I’m looking at your age. I’m looking at your record of
       convictions. I’m looking at your employment circumstances, the
       nature of the offense, whether a weapon was involved. And,
       obviously, it was. Your financial circumstances and the need to
       protect the community.
              For all those reasons, I’m going to adopt the presentence
       investigation report recommendations. What that means to you is
       you’re going to be sentenced to five years to the custody of the
       Director of the Department of Corrections.             That term of
       imprisonment is not suspended.

       Bierl maintains the district court abused its discretion when it imposed his

sentence; he claims the court improperly focused on one factor and failed to

consider any of the mitigating factors in his favor.

       Here, the sentence imposed was within the statutory limits. See Iowa

Code §§ 724.26(2)(1) (stating the offense is a “D” felony), 902.9(1)(e) (stating a

class “D” felon “shall be confined no more than five years”). Thus, it is “cloaked

with strong presumption in its favor,” and we will not reverse “absent an abuse of
                                        4

discretion or some defect in the sentencing procedure.” State v. Formaro, 638
N.W.2d 720, 724 (Iowa 720).

      Bierl claims the court focused on the fact that he did not take responsibility

for his actions when reaching its sentencing decision; he also maintains the

court’s statement that he had not taken responsibility was factually incorrect

because he pled guilty to the offense. Although Bierl entered a guilty plea, he

also continued to downplay his role in the crime. According to the PSI report,

when asked for his version of the events, Bierl stated he “felt awful about the

crime” but also stated he wished “his ex-wife would be held accountable for

cheating on him”; his conviction was not appropriate, police officers “lied at

depositions about a lot of things”; he thought the way everything occurred was a

“screwy deal”; the charges were the result of “stupid police work”; and the charge

did not seem right. The court’s statement that Bierl continued to blame others for

his charge and the resulting conviction was not inaccurate.       Additionally, the

court considered more than Bierl’s action of continuing to blame others, including

mitigating factors. The court gave Bierl “credit . . . for being involved in mental

health and substance abuse treatment and being dedicated to that.”

      Because the court considered the appropriate factors before reaching its

sentencing decision, we affirm Bierl’s sentence. See State v. Seats, 865 N.W.2d
545, 553 (Iowa 2015) (“[O]ur task on appeal is not to second guess the decision

made by the district court, but to determine if it was unreasonable or based on

untenable grounds.”).

      AFFIRMED.